


110 HR 2622 IH: Equality for Workers under ERISA Act

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2622
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to require de novo review of claims determinations made by
		  employee benefit plans.
	
	
		1.Short titleThis Act may be cited as the
			 Equality for Workers under ERISA Act
			 of 2007.
		2.De
			 novo review of claims determinations by employee benefit plans
			(a)In
			 generalSection 502(e) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1132(e)) is amended by adding at the end the following
			 new paragraph:
				
					(3)Any action commenced under subsection
				(a)(1)(B) shall be adjudicated as a de novo proceeding without deference to any
				claim determination made prior to the commencement of such action.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to claim determinations made by plans on or after the date of the
			 enactment of this Act.
			
